The law requires a certified transcript of the record and a bill of ex- ’ ceptions to be Sent to this court. If no record be sent up, the .case will be dismissed, even though the clerk may have stated in his cer-, tificafe to the bill of exceptions that it contained the entire proceed- - ings.in the case, and that certain exhibits attached thereto (naming . them) contained a full, complete and true transcript of the record in said" case. Parties and counsel are entitled to have an- official ' récord distinct from the bill of exceptions.